IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MICHAEL HURLEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-930

STATE OF FLORIDA, ET AL.,

      Appellee.

_____________________________/

Opinion filed May 5, 2016.

An appeal from the Circuit Court for Lafayette County.
Darren K. Jackson, Judge.

Michael Hurley, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Holly N. Simcox, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and KELSEY, JJ., CONCUR.